Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response to restriction letter of 12/22/21 is acknowledged. Applicant elected Group I (claims 1-3, 5, 14, 19, 21, 25, 29, 71-73, 141-142 and 146, Group 3 and with traverse. Applicant also elects species (c) without traverse.
Applicant’s arguments were fully considered and restriction among Groups 1-3 is hereby withdrawn. Group II is also rejoined with the elected invention.
Regarding restriction held among Group I and Groups III-IV, applicant argues that said expression vectors all depend from Group I and are structurally and functionally related to said Group and hence, it is improper to restrict said Groups III-IV from the rest of the claims.
This argument was fully considered but was found unpersuasive. The fact that a product depends from another is hardly an adequate argument to overcome restriction requirement, as for example, antibodies can depend from polypeptides they are derived against, but they are totally different products and belong to totally unrelated class/subclasses relative to polypeptides. Here, claims 22-23, comprise new products such as integrase gene, site specific recombination sequence and genes that stabilize large plasmids, respectively, derived for specific purposes and said new products were totally absent in Group I. Therefore, while the examiner cannot withdraw restriction, she changes the status said Groups III-IV to separate species of separate inventions.
Finally it is noted that claims 14, and 73, which now belong to species C and B respectively, are no longer part of Group I invention. Hence, said claims 14 and 73 are 

				DETAILED ACTION
Claims 1-3, 5, 10, 19, 21-23, 25, 29, 71-72, 141-142 and 146 are under examination on the merits.
Specification
The specification is objected to for reciting hyperlink language (see page 58, for example). Applicant is advised to delete hyperlink language everywhere in the disclosure, in compliance with 37 CFR section 1.57(d)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 10, 19, 21-23, 25, 29, 71-72, 141-142 and 146 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claims 1, 25, and 29, the phrase “configured to accept” is unclear. It is unknown what universal structural limitations are considered as “configuration to accept”. Applicant is advised to clarify said phrase. Claims 2-3, 5, 10, 19, 21-23, 71-72, 141-142 and 146 are merely rejected for depending from claim 1.

Claim 19 and 72 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 19 is replete with “and/or” and is totally confusing. This problem also exists in claim 72.
Claim 141 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 141, it is unknown what is being transcribed. In other words, the relationship between the biosynthetic gene cluster” (BGC) and transcription is unclear.
Claim 146 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 146, the genus and 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 10, 19, 21, 25, 29, 71-72, 141-142, 146 are rejected under 35 U.S.C. 102 as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wang et al., “Wang” (ACS Synth. Biol., 5, 765-773, 2016, cited in the IDS). Wang teaches about a synthetic expression system Potr* to optimize the silent jadomycin biosynthetic gene cluster (BGC) in Streptomyces venezuelae (see abstract). Said PotR* system comprises an oxytetracyline (which is an antiviral compound) responsive promoter (repressor), “OtrR”, an operator otrO and a promoter otrBp from Streptomyces ramosus, wherein said Streptomyces source is a different source than Streptomyces 
In Figure 6, the Potr* system of Wang was incorporated to express silent jadomycin BGC insert (which is inherently at least 10kb) in Streptomyces venezuelae, anticipating claims 1-3, 5, 10, 19, 21, 25, 29, 71-72, and 146.
Regarding claims 71-72, it should be noted that given the teachings of Wang, putting the tetracycline and the Potr* system of said reference in a kit for expressing BGC genes in Streptomyces host cells or other bacteria etc., is readily obvious and cannot be considered to be a contribution over the prior art, before the effective filing of this application.
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932. The examiner can normally be reached full-flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656